DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 9, 13, and 17, amended on 4/5/2021, are acknowledged by the examiner. 
Claim 21, added on 4/5/2021, is acknowledged by the examiner.  
  

Response to Arguments 
Presented arguments with respect to claims 9, 13, 17, and their dependent claims have been fully considered, but they are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9, 11, 13, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vleuten et al. (US Patent Application Publication 2014/0225941 A1), (“Vleuten”), in view of Kinoshita et al. (US Patent Application Publication 2013/0300835 A1), (“Kinoshita”).  

Regarding claim 9, Vleuten meets the claim limitations as follow.
A reception device (i.e. an image processing apparatus) [Vleuten: para. 0013] comprising: a digital interface (i.e. an HDMI interface) [Vleuten: para. 0288] configured to connect to an external device (i.e. the display dynamic range indication may be communicated from the display to the image processing device 103 via an HDMI interface. Thus, the display dynamic range indication can specifically be communicated as part of the EDID information which can be signaled over HDMI from the display 107 to the image processing device 103) [Vleuten: para. 0288]; a receiver (i.e. a receiver) [Vleuten: para. 0013] configured to receive transmission video data (i.e. a receiver for receiving an image signal, the image signal comprising at least a first encoded image and a first target display reference, the first target display reference being indicative of a dynamic range of a first target display for which the first encoded image is encoded; a dynamic range processor arranged to generate an output image by applying a dynamic range transform to the first encoded image in response to the first target display reference) [Vleuten: para. 0013] and a packet (i.e. packets that are embedded in a transport stream. FIG. 14 illustrates the appropriate data structure) [Vleuten: para. 0247; Fig. 14] through the digital interface (i.e. The system may utilize a communication channel between an image processing device and a display such as an HDMI) [Vleuten: para. 0371], the transmission video data (i.e. output image) [Vleuten: para. 0160] being obtained by applying a high dynamic range optoelectrical conversion to high dynamic range data  ((i.e. the image processing device 103 may perform a dynamic range transform which seeks to adapt the received image by the dynamic range transform providing a result that may be a (possibly very coarse) approximation of the more theoretical operation of an inverse tone mapping to generate the original image followed by an optimized tone mapping of the original image to the specific desired dynamic range.) [Vleuten: para. 0157]; (i.e. In the system, the image processing device 103 is informed of the gamma value for the target display at the content side, and it can thus derive curve 701. Furthermore, the desired curve 703 is known as it depends on the display dynamic range for which the output image is generated (which e.g. may be provided to the image processing device 103 from the display 107 or may be assumed/predetermined). Thus, the image processing device 103 can apply a transformation to each pixel luminance value corresponding to the conversion from curve 701 to curve 703. In this way, the image processing device 103 can thus proceed to use the target display reference provided from the content provider apparatus 101 to apply a dynamic range transform which converts the generated output signal from one suitable for an LDR display to one suitable for an HDR display) [Vleuten: para. 0160]), and the packet (i.e. packets that are embedded in a transport stream. FIG. 14 illustrates the appropriate data structure) [Vleuten: para. 0247; Fig. 14] including meta information (i.e. The received video signal may in such a case provide metadata describing the content type (or content analysis may be applied locally in the image processing device 103) and apply the appropriate dynamic range transform for the specific content.) [Vleuten: para. 0228] that includes: characteristic information ((i.e. information conveyed by the new format) [Vleuten: para. 0005]; (i.e. information contained in new HDR imagery) [Vleuten: para. 0004]; (i.e. High Dynamic Range (HD R) video information) [Vleuten: para. 0090]) indicating a type of high dynamic range electrooptical conversion ((i.e. information conveyed by the new format. Thus, it is desirable that encoded video data not only represents HDR images but also allows encoding of the corresponding traditional Low Dynamic Range (LDR) images that can be displayed on conventional equipment) [Vleuten: para. 0005]; (i.e. A BDROM graphics stream consists of segments embedded in PES packets that are embedded in a transport stream) [Vleuten: para. 0247; Fig. 14]; (i.e. The received video signal may in such a case provide metadata describing the content type (or content analysis may be applied locally in the image processing device 103) and apply the appropriate dynamic range transform for the specific content.) [Vleuten: para. 0228]; (i.e. grey rendering properties over its HDR range, like a particular electro-optical transfer function etc.)) [Vleuten: para. 0287]) corresponding to the high dynamic range optoelectrical conversion ((i.e. High Dynamic Range (HDR) video information) [Vleuten: para. 0090]; (i.e. grey rendering properties over its HDR range, like a particular electro-optical transfer function etc.)) [Vleuten: para. 0287]; (i.e. the display dynamic range indication may for many displays include more information characterizing the OETF of the display. Specifically, as previously mentioned, the display can include the white point luminance and/or the black point luminance. In many systems, the display dynamic range indication may also include more details about the OETF of the display at intervening light outputs. Specifically, the display dynamic range indication can include a gamma of the OETF for the display. The dynamic range processor 203 can then use information of the this OETF to adapt the specific dynamic range transform to provide the desired performance and in particular, the conversion to an HDR image may reflect not only that a brighter light output is possible but may also take into consideration exactly how the relationship between the drive values should be generated to provide the desired light output in the increased brightness range. Similarly, the conversion to an LDR image may reflect not only that a less bright light output is available but may also take into consideration exactly how the relationship between the drive values should be generated to provide the desired light output in the reduced brightness range.) [Vleuten: para. 0293-0294], peak brightness information indicating a peak brightness level (i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function) [Vleuten: para. 0287] of the high dynamic range data (i.e. if the image processing device 103 is generating an image for such a low brightness display, it may proceed to perform a dynamic range transform that reduces the dynamic range by adjusting the luminance values for the differences in the gamma between curve 701 and 705.  As another example, if the content provider apparatus 101 provides an image intended for a low brightness/dynamic range display and accordingly an image which is encoded according to curve 705, the image processing device 103 can use the knowledge of this gamma provided by the dynamic range transform to transform the received values to values suitable for either a 500 nits display by adapting for the difference between curves 705 and 701, or for a 4000 nits display by adapting for the difference between curves 705 and 703) [Vleuten: para. 0162-0163]; and compliant threshold information indicating a compliant threshold level ((i.e.  the white point level and a predetermined second mapping which has been determined to provide a suitable output image) [Vleuten: para. 0282]; (i.e.  Allow adaptation of level range) [Vleuten: para. 0214]) that is greater than a minimum brightness level of the high dynamic range data (i.e. With HDR display we mean a display of peak brightness greater than 750 nit, displays with lower peak brightness, and especially below 500 nit being LDR displays) [Vleuten: para. 0389];processing circuitry configured to ((i.e.  It will be appreciated that the above  description for clarity has described embodiments of the invention with reference to different functional circuits, units and processors) [Vleuten: para. 0392]; (i.e.  dynamic range processor) [Vleuten: para. 0356]): control ((i.e.  the image processing device 103 may comprise a controller 2201) [Vleuten: para. 0361]; (i.e.  It was previously mentioned that the display may provide control data to the image processing device 103) [Vleuten: para. 0360]) a high dynamic range electrooptical conversion (i.e. In some embodiments, the dynamic range transform control data may directly and explicitly specify the dynamic range transform that should be performed to transform the received image to an image with a different dynamic range. For example, the control data may specify a direct mapping from the input image values to output image values for a range of target output display white points. The mapping may be provided as a simple parameter allowing the appropriate transform to be realized by the dynamic range processor 203 or detailed data may be provided such as a specific look up table or mathematical function) [Vleuten: para. 0183] on the transmission video data to obtain first display video data ((i.e. the dynamic range transform may simply apply a piecewise linear function to the input values of an LDR image to generate improved HDR values (or to the input values of an HDR image to generate improved LDR values). Indeed, in many scenarios, a simple mapping consisting of two linear relationships as illustrated in FIG. 20 can be used. The mapping shows a direct mapping between input pixel values and output pixel values (or in some scenarios the mapping may reflect a (possibly continuous) mapping between input pixel luminances and output pixel luminances)) [Vleuten: para. 0297]; (i.e. the image processing device 103 can apply a transformation to each pixel luminance value corresponding to the conversion from curve 701 to curve 703. In this way, the image processing device 103 can thus proceed to use the target display reference provided from the content provider apparatus 101 to apply a dynamic range transform which converts the generated output signal from one suitable for an LDR display to one suitable for an HDR display) [Vleuten: para. 0160]) on a basis of the type of high dynamic range electrooptical conversion (i.e. In the system, the image processing device 103 is informed of the gamma value for the target display at the content side, and it can thus derive curve 701. Furthermore, the desired curve 703 is known as it depends on the display dynamic range for which the output image is generated (which e.g. may be provided to the image processing device 103 from the display 107 or may be assumed/predetermined). Thus, the image processing device 103 can apply a transformation to each pixel luminance value corresponding to the conversion from curve 701 to curve 703. In this way, the image processing device 103 can thus proceed to use the target display reference provided from the content provider apparatus 101 to apply a dynamic range transform which converts the generated output signal from one suitable for an LDR display to one suitable for an HDR display) [Vleuten: para. 0160] indicated by the characteristic meta information ((i.e. A BDROM graphics stream consists of segments embedded in PES packets that are embedded in a transport stream) [Vleuten: para. 0247; Fig. 14]; (i.e. The received video signal may in such a case provide metadata describing the content type (or content analysis may be applied locally in the image processing device 103) and apply the appropriate dynamic range transform for the specific content.) [Vleuten: para. 0228]; (i.e. grey rendering properties over its HDR range, like a particular electro-optical transfer function etc.)) [Vleuten: para. 0287]);control ((i.e.  the image processing device 103 may comprise a controller 2201) [Vleuten: para. 0361]; (i.e.  It was previously mentioned that the display may provide control data to the image processing device 103) [Vleuten: para. 0360]; (i.e.  the image processing device 103 which provides control data to the display 107) [Vleuten: para. 0360]) a display brightness adjustment of the first display video data (i.e. Mapping 3 may perform a more aggressive mapping which not only extends the bright luminances of the LDR image but also brightens and increases contrast for the darker image areas) [Vleuten: para. 0181] to obtain second display video data on a basis of the peak brightness information ((i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function) [Vleuten: para. 0287]; (i.e. if the image processing device 103 is generating an image for such a low brightness display, it may proceed to perform a dynamic range transform that reduces the dynamic range by adjusting the luminance values for the differences in the gamma between curve 701 and 705.  As another example, if the content provider apparatus 101 provides an image intended for a low brightness/dynamic range display and accordingly an image which is encoded according to curve 705, the image processing device 103 can use the knowledge of this gamma provided by the dynamic range transform to transform the received values to values suitable for either a 500 nits display by adapting for the difference between curves 705 and 701, or for a 4000 nits display by adapting for the difference between curves 705 and 703) [Vleuten: para. 0162-0163]) included in the second meta information and a peak brightness level of the external device (i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function) [Vleuten: para. 0287] the display brightness adjustment adjusting a portion of brightness levels of the first display video data that is greater than the compliant threshold level (i.e. if the image processing device 103 is generating an image for such a low brightness display, it may proceed to perform a dynamic range transform that reduces the dynamic range by adjusting the luminance values for the differences in the gamma between curve 701 and 705.  As another example, if the content provider apparatus 101 provides an image intended for a low brightness/dynamic range display and accordingly an image which is encoded according to curve 705, the image processing device 103 can use the knowledge of this gamma provided by the dynamic range transform to transform the received values to values suitable for either a 500 nits display by adapting for the difference between curves 705 and 701, or for a 4000 nits display by adapting for the difference between curves 705 and 703) [Vleuten: para. 0162-0163] and leaving another portion of the brightness levels of the first display video data that is equal to or less than the compliant threshold level unchanged (i.e. the light output for dark areas does not change) [Vleuten: para. 0159; Note: Please also see the curves 703 and 701 in the Fig. 7]; and control ((i.e.  the image processing device 103 may comprise a controller 2201) [Vleuten: para. 0361]; (i.e.  the image processing device 103 which provides control data to the display 107) [Vleuten: para. 0360]) output of the second display video data to the external device for display (i.e. the image processing device 103 may generate the output image from one of these images or may combine them when generating an output image. The selection and/or combination of the encoded images is based on the target display reference provided for each image as well as on the maximum brightness for which the output signal is generated) [Vleuten: para. 0225].  
Vleuten does not explicitly disclose the following claim limitations (Emphasis added).
A reception device comprising: a digital interface configured to connect to an external device; a receiver configured to receive transmission video data and a packet through the digital interface, the transmission video data being obtained by applying a high dynamic range optoelectrical conversion to high dynamic range data, and the packet including meta information that includes: characteristic information indicating a type of high dynamic range electrooptical conversion corresponding to the high dynamic range optoelectrical conversion, peak brightness information indicating a peak brightness level of the high dynamic range data, and compliant threshold information indicating a compliant threshold level that is greater than a minimum brightness level of the high dynamic range data; and processing circuitry configured to: control a high dynamic range electrooptical conversion on the transmission video data to obtain first display video data on a basis of the type of high dynamic range electrooptical conversion indicated by the characteristic meta information; control a display brightness adjustment of the first display video data to obtain second display video data on a basis of the peak brightness information included in the 2Application No. 16/827,267 Reply to Office Action of January 13, 2021 second meta information and a peak brightness level of the external device, the display brightness adjustment adjusting a portion of brightness levels of the first display video data that is greater than the compliant threshold level and leaving another portion of the brightness levels of the first display video data that is equal to or less than the compliant threshold level unchanged; and control output of the second display video data to the external device for display.    
However, in the same field of endeavor Kinoshita further discloses the claim limitations and the deficient claim limitations as follows:
4Docket No. 529561USPreliminary Amendment compliant threshold information indicating a compliant threshold level (i.e. processing the intensity or 3D range data, a contrast value for the test object and determine whether the contrast value meets a minimum contrast requirement, as represented by a predefined threshold) [Kinoshita: para. 0006] that is greater than a minimum brightness level of the high dynamic range data ((i.e. a contrast value for the test object and determine whether the contrast value meets a minimum contrast requirement, as represented by a predefined threshold) [Kinoshita: para. 0040]; (i.e. the control unit 32 is configured to do so in response to the evaluation unit 30 detecting that an illumination intensity of the key light 12 has fallen below a predefined illumination intensity threshold. In embodiments where the illumination monitoring apparatus 10 is configured to generate one or more maintenance or warning-type signals as one or more of the information or control signals output by the control unit 32, the control unit 32 is configured to do so in response to the evaluation unit 30 detecting that one or more of the one or more monitored parameters of the key light 12 are outside of nominal limits) [Kinoshita: para. 0027 – Note: Kinoshita discloses that the system check whether the intensity is below a predefined threshold.  In other words, the predefined threshold level is expect to be greater than the intensity brightness level]; (i.e. The control unit 30 in one embodiment is sophisticated enough to differentiate between the severity of events indicated by the evaluation unit 30, such as by triggering a maintenance alert when the monitored light intensity falls to a first threshold, and then initiating an alarm and/or a machine-stop control signal if the monitored light intensity falls to a lower, second threshold. In this regard, it will be understood that the evaluation unit 30 in one or more embodiments is configured to use multi-threshold monitoring.) [Kinoshita: para. 0034]); 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vleuten with Kinoshita to program the system to compare the intensity level with a predefined compliant threshold.  
Therefore, the combination of Vleuten with Kinoshita will enable for the system to create minimum contrast for 3D range data [Kinoshita: para. 0006]; [Vleuten: para. 0004; 0094].  

Regarding claim 11, Vleuten meets the claim limitations as set forth in claim 9.Vleuten further meets the claim limitations as follow.
The reception device according to claim 9 (i.e. an image processing apparatus) [Vleuten: para. 0013], wherein
the digital interface (i.e. an HDMI interface) [Vleuten: para. 0288] is in compliance with a High-Definition Multimedia Interface (HDMI) standard (i.e. the display dynamic range indication may be communicated from the display to the image processing device 103 via an HDMI interface. Thus, the display dynamic range indication can specifically be communicated as part of the EDID information which can be signaled over HDMI from the display 107 to the image processing device 103) [Vleuten: para. 0288].

Regarding claim 13, Vleuten meets the claim limitations as follow.
A reception method (i.e. an image processing method) [Vleuten: para. 0055] comprising: receiving transmission video data (i.e. receiving an image signal, the image signal comprising at least a first encoded image and a first target display reference, the first target display reference being indicative of a dynamic range of a first target display for which the first encoded image is encoded) [Vleuten: para. 0056] and a packet (i.e. packets that are embedded in a transport stream. FIG. 14 illustrates the appropriate data structure) [Vleuten: para. 0247; Fig. 14] from an external device (i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function, or other grey rendering properties over its HDR range, like a particular electro-optical transfer function etc.) back to the image processing device 103) [Vleuten: para. 0287] through a digital interface connected to the external device (i.e. the display dynamic range indication may be communicated from the display to the image processing device 103 via an HDMI interface. Thus, the display dynamic range indication can specifically be communicated as part of the EDID information which can be signaled over HDMI from the display 107 to the image processing device 103) [Vleuten: para. 0288], the transmission video data (i.e. output image) [Vleuten: para. 0160] being obtained by applying a high dynamic range optoelectrical conversion to high dynamic range data  ((i.e. the image processing device 103 may perform a dynamic range transform which seeks to adapt the received image by the dynamic range transform providing a result that may be a (possibly very coarse) approximation of the more theoretical operation of an inverse tone mapping to generate the original image followed by an optimized tone mapping of the original image to the specific desired dynamic range.) [Vleuten: para. 0157]; (i.e. In the system, the image processing device 103 is informed of the gamma value for the target display at the content side, and it can thus derive curve 701. Furthermore, the desired curve 703 is known as it depends on the display dynamic range for which the output image is generated (which e.g. may be provided to the image processing device 103 from the display 107 or may be assumed/predetermined). Thus, the image processing device 103 can apply a transformation to each pixel luminance value corresponding to the conversion from curve 701 to curve 703. In this way, the image processing device 103 can thus proceed to use the target display reference provided from the content provider apparatus 101 to apply a dynamic range transform which converts the generated output signal from one suitable for an LDR display to one suitable for an HDR display) [Vleuten: para. 0160]), and the packet (i.e. packets that are embedded in a transport stream. FIG. 14 illustrates the appropriate data structure) [Vleuten: para. 0247; Fig. 14] including meta information (i.e. The received video signal may in such a case provide metadata describing the content type (or content analysis may be applied locally in the image processing device 103) and apply the appropriate dynamic range transform for the specific content.) [Vleuten: para. 0228] that includes: characteristic information ((i.e. information conveyed by the new format) [Vleuten: para. 0005]; (i.e. information contained in new HDR imagery) [Vleuten: para. 0004]; (i.e. High Dynamic Range (HD R) video information) [Vleuten: para. 0090]) indicating a type of high dynamic range electrooptical conversion ((i.e. information conveyed by the new format. Thus, it is desirable that encoded video data not only represents HDR images but also allows encoding of the corresponding traditional Low Dynamic Range (LDR) images that can be displayed on conventional equipment) [Vleuten: para. 0005]; (i.e. A BDROM graphics stream consists of segments embedded in PES packets that are embedded in a transport stream) [Vleuten: para. 0247; Fig. 14]; (i.e. The received video signal may in such a case provide metadata describing the content type (or content analysis may be applied locally in the image processing device 103) and apply the appropriate dynamic range transform for the specific content.) [Vleuten: para. 0228]; (i.e. grey rendering properties over its HDR range, like a particular electro-optical transfer function etc.)) [Vleuten: para. 0287]) corresponding to the high dynamic range optoelectrical conversion ((i.e. High Dynamic Range (HDR) video information) [Vleuten: para. 0090]; (i.e. grey rendering properties over its HDR range, like a particular electro-optical transfer function etc.)) [Vleuten: para. 0287]; (i.e. the display dynamic range indication may for many displays include more information characterizing the OETF of the display. Specifically, as previously mentioned, the display can include the white point luminance and/or the black point luminance. In many systems, the display dynamic range indication may also include more details about the OETF of the display at intervening light outputs. Specifically, the display dynamic range indication can include a gamma of the OETF for the display. The dynamic range processor 203 can then use information of the this OETF to adapt the specific dynamic range transform to provide the desired performance and in particular, the conversion to an HDR image may reflect not only that a brighter light output is possible but may also take into consideration exactly how the relationship between the drive values should be generated to provide the desired light output in the increased brightness range. Similarly, the conversion to an LDR image may reflect not only that a less bright light output is available but may also take into consideration exactly how the relationship between the drive values should be generated to provide the desired light output in the reduced brightness range.) [Vleuten: para. 0293-0294], peak brightness information indicating a peak brightness level (i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function) [Vleuten: para. 0287] of the high dynamic range data (i.e. if the image processing device 103 is generating an image for such a low brightness display, it may proceed to perform a dynamic range transform that reduces the dynamic range by adjusting the luminance values for the differences in the gamma between curve 701 and 705.  As another example, if the content provider apparatus 101 provides an image intended for a low brightness/dynamic range display and accordingly an image which is encoded according to curve 705, the image processing device 103 can use the knowledge of this gamma provided by the dynamic range transform to transform the received values to values suitable for either a 500 nits display by adapting for the difference between curves 705 and 701, or for a 4000 nits display by adapting for the difference between curves 705 and 703) [Vleuten: para. 0162-0163]; and compliant threshold information indicating a compliant threshold level ((i.e.  the white point level and a predetermined second mapping which has been determined to provide a suitable output image) [Vleuten: para. 0282]; (i.e.  Allow adaptation of level range) [Vleuten: para. 0214]) that is greater than a minimum brightness level of the high dynamic range data (i.e. With HDR display we mean a display of peak brightness greater than 750 nit, displays with lower peak brightness, and especially below 500 nit being LDR displays) [Vleuten: para. 0389];processing circuitry configured to ((i.e.  It will be appreciated that the above  description for clarity has described embodiments of the invention with reference to different functional circuits, units and processors) [Vleuten: para. 0392]; (i.e.  dynamic range processor) [Vleuten: para. 0356]):
performing (i.e. In some embodiments, the dynamic range transform control data may directly and explicitly specify the dynamic range transform that should be performed to transform the received image to an image with a different dynamic range. For example, the control data may specify a direct mapping from the input image values to output image values for a range of target output display white points. The mapping may be provided as a simple parameter allowing the appropriate transform to be realized by the dynamic range processor 203 or detailed data may be provided such as a specific look up table or mathematical function) [Vleuten: para. 0183] high dynamic range electrooptical conversion on the transmission video data to obtain first display video data ((i.e. the dynamic range transform may simply apply a piecewise linear function to the input values of an LDR image to generate improved HDR values (or to the input values of an HDR image to generate improved LDR values). Indeed, in many scenarios, a simple mapping consisting of two linear relationships as illustrated in FIG. 20 can be used. The mapping shows a direct mapping between input pixel values and output pixel values (or in some scenarios the mapping may reflect a (possibly continuous) mapping between input pixel luminances and output pixel luminances)) [Vleuten: para. 0297]; (i.e. the image processing device 103 can apply a transformation to each pixel luminance value corresponding to the conversion from curve 701 to curve 703. In this way, the image processing device 103 can thus proceed to use the target display reference provided from the content provider apparatus 101 to apply a dynamic range transform which converts the generated output signal from one suitable for an LDR display to one suitable for an HDR display) [Vleuten: para. 0160]) on a basis of the type of high dynamic range electrooptical conversion (i.e. In the system, the image processing device 103 is informed of the gamma value for the target display at the content side, and it can thus derive curve 701. Furthermore, the desired curve 703 is known as it depends on the display dynamic range for which the output image is generated (which e.g. may be provided to the image processing device 103 from the display 107 or may be assumed/predetermined). Thus, the image processing device 103 can apply a transformation to each pixel luminance value corresponding to the conversion from curve 701 to curve 703. In this way, the image processing device 103 can thus proceed to use the target display reference provided from the content provider apparatus 101 to apply a dynamic range transform which converts the generated output signal from one suitable for an LDR display to one suitable for an HDR display) [Vleuten: para. 0160] indicated by the characteristic meta information ((i.e. A BDROM graphics stream consists of segments embedded in PES packets that are embedded in a transport stream) [Vleuten: para. 0247; Fig. 14]; (i.e. The received video signal may in such a case provide metadata describing the content type (or content analysis may be applied locally in the image processing device 103) and apply the appropriate dynamic range transform for the specific content.) [Vleuten: para. 0228]; (i.e. grey rendering properties over its HDR range, like a particular electro-optical transfer function etc.)) [Vleuten: para. 0287]); 
performing a display brightness adjustment of the first display video data (i.e. Mapping 3 may perform a more aggressive mapping which not only extends the bright luminances of the LDR image but also brightens and increases contrast for the darker image areas) [Vleuten: para. 0181] to obtain second displav video data on a basis of the peak brightness information ((i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function) [Vleuten: para. 0287]; (i.e. if the image processing device 103 is generating an image for such a low brightness display, it may proceed to perform a dynamic range transform that reduces the dynamic range by adjusting the luminance values for the differences in the gamma between curve 701 and 705.  As another example, if the content provider apparatus 101 provides an image intended for a low brightness/dynamic range display and accordingly an image which is encoded according to curve 705, the image processing device 103 can use the knowledge of this gamma provided by the dynamic range transform to transform the received values to values suitable for either a 500 nits display by adapting for the difference between curves 705 and 701, or for a 4000 nits display by adapting for the difference between curves 705 and 703) [Vleuten: para. 0162-0163]) included in the second meta information and a peak brightness level of the external device (i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function) [Vleuten: para. 0287], the display brightness adjustment adjusting a portion of brightness levels of the first display video data that is greater than the compliant threshold level (i.e. if the image processing device 103 is generating an image for such a low brightness display, it may proceed to perform a dynamic range transform that reduces the dynamic range by adjusting the luminance values for the differences in the gamma between curve 701 and 705.  As another example, if the content provider apparatus 101 provides an image intended for a low brightness/dynamic range display and accordingly an image which is encoded according to curve 705, the image processing device 103 can use the knowledge of this gamma provided by the dynamic range transform to transform the received values to values suitable for either a 500 nits display by adapting for the difference between curves 705 and 701, or for a 4000 nits display by adapting for the difference between curves 705 and 703) [Vleuten: para. 0162-0163] and leaving another portion of the brightness levels of the first display video data that is equal to or less than the compliant threshold level unchanged (i.e. the light output for dark areas does not change) [Vleuten: para. 0159; Note: Please also see the curves 703 and 701 in the Fig. 7]; and 3Application No. 16/827,267 Reply to Office Action of August 11, 2020 
outputting the second display video data to the external device for display (i.e. the image processing device 103 may generate the output image from one of these images or may combine them when generating an output image. The selection and/or combination of the encoded images is based on the target display reference provided for each image as well as on the maximum brightness for which the output signal is generated) [Vleuten: para. 0225].
Vleuten does not explicitly disclose the following claim limitations (Emphasis added).
A reception method comprising: receiving transmission video data and a packet from an external device through a digital interface connected to the external device, the transmission video data being obtained by applying a high dynamic range optoelectrical conversion to high dynamic range data, and the packet including meta information that includes: 3Application No. 16/827,267 Reply to Office Action of January 13, 2021 characteristic information indicating a type of high dynamic range electrooptical conversion corresponding to the high dynamic range optoelectrical conversion, peak brightness information indicating a peak brightness level of the high dynamic range data, and compliant threshold information indicating a compliant threshold level that is greater than a minimum brightness level of the high dynamic range data; performing a high dynamic range electrooptical conversion on the transmission video data to obtain first display video data on a basis of the type of high dynamic range electrooptical conversion indicated by the characteristic meta information; performing a display brightness adjustment of the first display video data to obtain second display video data on a basis of the peak brightness information included in the second meta information and a peak brightness level of the external device, the display brightness adjustment adjusting a portion of brightness levels of the first display video data that is greater than the compliant threshold level and leaving another portion of the brightness levels of the first display video data that is equal to or less than the compliant threshold level unchanged; and outputting the second display video data to the external device for display.     
However, in the same field of endeavor Kinoshita further discloses the claim limitations and the deficient claim limitations as follows:
4Docket No. 529561USPreliminary Amendment compliant threshold information indicating a compliant threshold level (i.e. processing the intensity or 3D range data, a contrast value for the test object and determine whether the contrast value meets a minimum contrast requirement, as represented by a predefined threshold) [Kinoshita: para. 0006] that is greater than a minimum brightness level of the high dynamic range data ((i.e. a contrast value for the test object and determine whether the contrast value meets a minimum contrast requirement, as represented by a predefined threshold) [Kinoshita: para. 0040]; (i.e. the control unit 32 is configured to do so in response to the evaluation unit 30 detecting that an illumination intensity of the key light 12 has fallen below a predefined illumination intensity threshold. In embodiments where the illumination monitoring apparatus 10 is configured to generate one or more maintenance or warning-type signals as one or more of the information or control signals output by the control unit 32, the control unit 32 is configured to do so in response to the evaluation unit 30 detecting that one or more of the one or more monitored parameters of the key light 12 are outside of nominal limits) [Kinoshita: para. 0027 – Note: Kinoshita discloses that the system check whether the intensity is below a predefined threshold.  In other words, the predefined threshold level is expect to be greater than the intensity brightness level]; (i.e. The control unit 30 in one embodiment is sophisticated enough to differentiate between the severity of events indicated by the evaluation unit 30, such as by triggering a maintenance alert when the monitored light intensity falls to a first threshold, and then initiating an alarm and/or a machine-stop control signal if the monitored light intensity falls to a lower, second threshold. In this regard, it will be understood that the evaluation unit 30 in one or more embodiments is configured to use multi-threshold monitoring.) [Kinoshita: para. 0034]); 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vleuten with Kinoshita to program the system to compare the intensity level value with a predefined compliant threshold.  
Therefore, the combination of Vleuten with Kinoshita will enable for the system to create minimum contrast for 3D range data [Kinoshita: para. 0006]; [Vleuten: para. 0004; 0094].

Regarding claim 15, Vleuten meets the claim limitations as set forth in claim 13.Vleuten further meets the claim limitations as follow.
The reception method according to claim 9 (i.e. an image processing method) [Vleuten: para. 0055], wherein
the digital interface (i.e. an HDMI interface) [Vleuten: para. 0288] is in compliance with a High-Definition Multimedia Interface (HDMI) standard (i.e. the display dynamic range indication may be communicated from the display to the image processing device 103 via an HDMI interface. Thus, the display dynamic range indication can specifically be communicated as part of the EDID information which can be signaled over HDMI from the display 107 to the image processing device 103) [Vleuten: para. 0288].

Regarding claim 17, Vleuten meets the claim limitations as follow.
A reception method (i.e. an image processing method) [Vleuten: para. 0055] comprising: receiving transmission video data (i.e. receiving an image signal, the image signal comprising at least a first encoded image and a first target display reference, the first target display reference being indicative of a dynamic range of a first target display for which the first encoded image is encoded) [Vleuten: para. 0056] and a packet (i.e. packets that are embedded in a transport stream. FIG. 14 illustrates the appropriate data structure) [Vleuten: para. 0247; Fig. 14] from an external device (i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function, or other grey rendering properties over its HDR range, like a particular electro-optical transfer function etc.) back to the image processing device 103) [Vleuten: para. 0287] through a digital interface connected to the external device (i.e. the display dynamic range indication may be communicated from the display to the image processing device 103 via an HDMI interface. Thus, the display dynamic range indication can specifically be communicated as part of the EDID information which can be signaled over HDMI from the display 107 to the image processing device 103) [Vleuten: para. 0288], the transmission video data (i.e. output image) [Vleuten: para. 0160] being obtained by applying a high dynamic range optoelectrical conversion to high dynamic range data  ((i.e. the image processing device 103 may perform a dynamic range transform which seeks to adapt the received image by the dynamic range transform providing a result that may be a (possibly very coarse) approximation of the more theoretical operation of an inverse tone mapping to generate the original image followed by an optimized tone mapping of the original image to the specific desired dynamic range.) [Vleuten: para. 0157]; (i.e. In the system, the image processing device 103 is informed of the gamma value for the target display at the content side, and it can thus derive curve 701. Furthermore, the desired curve 703 is known as it depends on the display dynamic range for which the output image is generated (which e.g. may be provided to the image processing device 103 from the display 107 or may be assumed/predetermined). Thus, the image processing device 103 can apply a transformation to each pixel luminance value corresponding to the conversion from curve 701 to curve 703. In this way, the image processing device 103 can thus proceed to use the target display reference provided from the content provider apparatus 101 to apply a dynamic range transform which converts the generated output signal from one suitable for an LDR display to one suitable for an HDR display) [Vleuten: para. 0160]), and the packet (i.e. packets that are embedded in a transport stream. FIG. 14 illustrates the appropriate data structure) [Vleuten: para. 0247; Fig. 14] including meta information (i.e. The received video signal may in such a case provide metadata describing the content type (or content analysis may be applied locally in the image processing device 103) and apply the appropriate dynamic range transform for the specific content.) [Vleuten: para. 0228] that includes: characteristic information ((i.e. information conveyed by the new format) [Vleuten: para. 0005]; (i.e. information contained in new HDR imagery) [Vleuten: para. 0004]; (i.e. High Dynamic Range (HD R) video information) [Vleuten: para. 0090]) indicating a type of high dynamic range electrooptical conversion ((i.e. A BDROM graphics stream consists of segments embedded in PES packets that are embedded in a transport stream) [Vleuten: para. 0247; Fig. 14]; (i.e. The received video signal may in such a case provide metadata describing the content type (or content analysis may be applied locally in the image processing device 103) and apply the appropriate dynamic range transform for the specific content.) [Vleuten: para. 0228]; (i.e. grey rendering properties over its HDR range, like a particular electro-optical transfer function etc.)) [Vleuten: para. 0287]) corresponding to the high dynamic range optoelectrical conversion ((i.e. grey rendering properties over its HDR range, like a particular electro-optical transfer function etc.)) [Vleuten: para. 0287]; (i.e. the display dynamic range indication may for many displays include more information characterizing the OETF of the display. Specifically, as previously mentioned, the display can include the white point luminance and/or the black point luminance. In many systems, the display dynamic range indication may also include more details about the OETF of the display at intervening light outputs. Specifically, the display dynamic range indication can include a gamma of the OETF for the display. The dynamic range processor 203 can then use information of the this OETF to adapt the specific dynamic range transform to provide the desired performance and in particular, the conversion to an HDR image may reflect not only that a brighter light output is possible but may also take into consideration exactly how the relationship between the drive values should be generated to provide the desired light output in the increased brightness range. Similarly, the conversion to an LDR image may reflect not only that a less bright light output is available but may also take into consideration exactly how the relationship between the drive values should be generated to provide the desired light output in the reduced brightness range.) [Vleuten: para. 0293-0294], peak brightness information indicating a peak brightness level (i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function) [Vleuten: para. 0287] of the high dynamic range data (i.e. if the image processing device 103 is generating an image for such a low brightness display, it may proceed to perform a dynamic range transform that reduces the dynamic range by adjusting the luminance values for the differences in the gamma between curve 701 and 705.  As another example, if the content provider apparatus 101 provides an image intended for a low brightness/dynamic range display and accordingly an image which is encoded according to curve 705, the image processing device 103 can use the knowledge of this gamma provided by the dynamic range transform to transform the received values to values suitable for either a 500 nits display by adapting for the difference between curves 705 and 701, or for a 4000 nits display by adapting for the difference between curves 705 and 703) [Vleuten: para. 0162-0163]; and compliant threshold information indicating a compliant threshold level ((i.e.  the white point level and a predetermined second mapping which has been determined to provide a suitable output image) [Vleuten: para. 0282]; (i.e.  Allow adaptation of level range) [Vleuten: para. 0214]) that is greater than a minimum brightness level of the high dynamic range data (i.e. With HDR display we mean a display of peak brightness greater than 750 nit, displays with lower peak brightness, and especially below 500 nit being LDR displays) [Vleuten: para. 0389];determining a combined conversion curve ((i.e. In the system, the image processing device 103 is informed of the gamma value for the target display at the content side, and it can thus derive curve 701. Furthermore, the desired curve 703 is known as it depends on the display dynamic range for which the output image is generated (which e.g. may be provided to the image processing device 103 from the display 107 or may be assumed/predetermined). Thus, the image processing device 103 can apply a transformation to each pixel luminance value corresponding to the conversion from curve 701 to curve 703. In this way, the image processing device 103 can thus proceed to use the target display reference provided from the content provider apparatus 101 to apply a dynamic range transform which converts the generated output signal from one suitable for an LDR display to one suitable for an HDR display) [Vleuten: para. 0160]; (i.e. The first and second transformed images are then combined (e.g. summed) to generate the output image. The weights of respectively the first and the second transformed images are determined by how closely the white luminance associated with the different mappings match the display white luminance indicated in the display dynamic range indication.) [Vleuten: para. 0278]; (i.e. Specifically, a substantially improved image would have been generated for an HDR image if the mapping curve 703 of FIG. 7 had been used) [Vleuten: para. 0159; Fig. 7]) by combining a high dynamic range electrooptical conversion ((i.e. In many scenarios the mapping is at least partially performed based on control data will represent a relatively low complexity functional relationship, such as a gamma mapping, S-curve, combined mapping defined by partial specifications for individual ranges etc. However, in some scenarios more complex mappings may of course be used) [Vleuten: para. 0197; Fig. 7]; (i.e. Specifically, a substantially improved image would have been generated for an HDR image if the mapping curve 703 of FIG. 7 had been used) [Vleuten: para. 0159; Fig. 7]) on a basis of the type of high dynamic range electrooptical conversion  (i.e. In the system, the image processing device 103 is informed of the gamma value for the target display at the content side, and it can thus derive curve 701. Furthermore, the desired curve 703 is known as it depends on the display dynamic range for which the output image is generated (which e.g. may be provided to the image processing device 103 from the display 107 or may be assumed/predetermined). Thus, the image processing device 103 can apply a transformation to each pixel luminance value corresponding to the conversion from curve 701 to curve 703. In this way, the image processing device 103 can thus proceed to use the target display reference provided from the content provider apparatus 101 to apply a dynamic range transform which converts the generated output signal from one suitable for an LDR display to one suitable for an HDR display) [Vleuten: para. 0160] indicated by the characteristic meta information (i.e. The received video signal may in such a case provide metadata describing the content type (or content analysis may be applied locally in the image processing device 103) and apply the appropriate dynamic range transform for the specific content) [Vleuten: para. 0228] and a display brightness adjustment on a basis of the peak brightness information ((i.e. if the image processing device 103 is generating an image for such a low brightness display, it may proceed to perform a dynamic range transform that reduces the dynamic range by adjusting the luminance values for the differences in the gamma between curve 701 and 705.  As another example, if the content provider apparatus 101 provides an image intended for a low brightness/dynamic range display and accordingly an image which is encoded according to curve 705, the image processing device 103 can use the knowledge of this gamma provided by the dynamic range transform to transform the received values to values suitable for either a 500 nits display by adapting for the difference between curves 705 and 701, or for a 4000 nits display by adapting for the difference between curves 705 and 703) [Vleuten: para. 0162-0163]; (i.e. the image processing device 103 may be arranged to select a suitable display dynamic range based on the image type. For example, each range may be associated with a given image type, and the image processing device 103 may select the image type that corresponds most closely to the received image, and then proceed to use the dynamic range associated with this image type) [Vleuten: para. 0357]; (i.e. dynamic range transform control data comprises different transform control data for different image categories. Specifically, different types of images/content may be processed differently when performing the dynamic range transform) [Vleuten: para. 0227]; (i.e. an automatic image analysis and mapping unit may apply an automatic image analysis and a corresponding luma mapping method. This can be done e.g. by a content receiving or storing apparatus when having a first image representation, such as e.g. the 12 bit HDR image, and sending it over a HDMI or other network connection, to a television) [Vleuten: para. 0388]; (i.e. With HDR display we mean a display of peak brightness greater than 750 nit, displays with lower peak brightness, and especially below 500 nit being LDR displays) [Vleuten: para. 0389]) included in the second meta information (i.e. an automatic image analysis and mapping unit may apply an automatic image analysis and a corresponding luma mapping method. This can be done e.g. by a content receiving or storing apparatus when having a first image representation, such as e.g. the 12 bit HDR image, and sending it over a HDMI or other network connection, to a television) [Vleuten: para. 0388] and a peak brightness level of the external device  (i.e. With HDR display we mean a display of peak brightness greater than 750 nit, displays with lower peak brightness, and especially below 500 nit being LDR displays) [Vleuten: para. 0389]; (i.e. ) [Vleuten: para. 0187], the display brightness adjustment being applicable to a portion of output brightness levels that is greater than the compliant threshold level (i.e. if the image processing device 103 is generating an image for such a low brightness display, it may proceed to perform a dynamic range transform that reduces the dynamic range by adjusting the luminance values for the differences in the gamma between curve 701 and 705.  As another example, if the content provider apparatus 101 provides an image intended for a low brightness/dynamic range display and accordingly an image which is encoded according to curve 705, the image processing device 103 can use the knowledge of this gamma provided by the dynamic range transform to transform the received values to values suitable for either a 500 nits display by adapting for the difference between curves 705 and 701, or for a 4000 nits display by adapting for the difference between curves 705 and 703) [Vleuten: para. 0162-0163] and free from being applicable to another portion of the output brightness levels that is equal to or less than the compliant threshold level (i.e. the light output for dark areas does not change) [Vleuten: para. 0159; Note: Please also see the curves 703 and 701 in the Fig. 7]; 4Application No. 16/827,267 Reply to Office Action of August 11, 2020 performing a combined conversion on the transmission video data to obtain display video data (i.e. The first and second transformed images are then combined ( e.g. summed) to generate the output image. The weights of respectively the first and the second transformed images are determined by how closely the white luminance associated with the different mappings match the display white luminance indicated in the display dynamic range indication.) [Vleuten: para. 0278] according to the combined conversion curve ((i.e. In many scenarios the mapping is at least partially performed based on control data will represent a relatively low complexity functional relationship, such as a gamma mapping, S-curve, combined mapping defined by partial specifications for individual ranges etc. However, in some scenarios more complex mappings may of course be used) [Vleuten: para. 0197; Fig. 7] ; (i.e. Specifically, a substantially improved image would have been generated for an HDR image if the mapping curve 703 of FIG. 7 had been used) [Vleuten: para. 0159; Fig. 7]); and outputting the display video data to the external device for display ((i.e. the image processing device 103 may generate the output image from one of these images or may combine them when generating an output image. The selection and/or combination of the encoded images is based on the target display reference provided for each image as well as on the maximum brightness for which the output signal is generated) [Vleuten: para. 0225]; (i.e. the dynamic range transform may simply apply a piecewise linear function to the input values of an LDR image to generate improved HDR values (or to the input values of an HDR image to generate improved LDR values). Indeed, in many scenarios, a simple mapping consisting of two linear relationships as illustrated in FIG. 20 can be used. The mapping shows a direct mapping between input pixel values and output pixel values (or in some scenarios the mapping may reflect a (possibly continuous) mapping between input pixel luminances and output pixel luminances)) [Vleuten: para. 0297]).
Vleuten does not explicitly disclose the following claim limitations (Emphasis added).
A reception device comprising: receiving transmission video data and a packet from an external device through a digital interface connected to the external device, the transmission video data being obtained by applying a high dynamic range optoelectrical conversion to high dynamic range data, and the packet including meta information that includes: characteristic information indicating a type of high dynamic range electrooptical conversion corresponding to the high dynamic range optoelectrical conversion, peak brightness information indicating a peak brightness level of the high dynamic range data, and compliant threshold information indicating a compliant threshold level that is greater than a minimum brightness level of the high dynamic range data; determining a combined conversion curve by combining a high dynamic range electrooptical conversion on a basis of the type of high dynamic range electrooptical conversion indicated by the characteristic meta information and a display brightness adjustment on a basis of the peak brightness information included in the second meta information and a peak brightness level of the external device, the display brightness adjustment being applicable to a portion of output brightness levels that is greater than the compliant threshold level and free from being applicable to another portion of the output brightness levels that is equal to or less than the compliant threshold level; 5Application No. 16/827,267 Reply to Office Action of January 13, 2021 performing a combined conversion on the transmission video data to obtain display video data according to the combined conversion curve; and outputting the display video data to the external device for display.    
However, in the same field of endeavor Kinoshita further discloses the claim limitations and the deficient claim limitations as follows:
4Docket No. 529561USPreliminary Amendment compliant threshold information indicating a compliant threshold level (i.e. processing the intensity or 3D range data, a contrast value for the test object and determine whether the contrast value meets a minimum contrast requirement, as represented by a predefined threshold) [Kinoshita: para. 0006] that is greater than a minimum brightness level of the high dynamic range data ((i.e. a contrast value for the test object and determine whether the contrast value meets a minimum contrast requirement, as represented by a predefined threshold) [Kinoshita: para. 0040]; (i.e. the control unit 32 is configured to do so in response to the evaluation unit 30 detecting that an illumination intensity of the key light 12 has fallen below a predefined illumination intensity threshold. In embodiments where the illumination monitoring apparatus 10 is configured to generate one or more maintenance or warning-type signals as one or more of the information or control signals output by the control unit 32, the control unit 32 is configured to do so in response to the evaluation unit 30 detecting that one or more of the one or more monitored parameters of the key light 12 are outside of nominal limits) [Kinoshita: para. 0027 – Note: Kinoshita discloses that the system check whether the intensity is below a predefined threshold.  In other words, the predefined threshold level is expect to be greater than the intensity brightness level]; (i.e. The control unit 30 in one embodiment is sophisticated enough to differentiate between the severity of events indicated by the evaluation unit 30, such as by triggering a maintenance alert when the monitored light intensity falls to a first threshold, and then initiating an alarm and/or a machine-stop control signal if the monitored light intensity falls to a lower, second threshold. In this regard, it will be understood that the evaluation unit 30 in one or more embodiments is configured to use multi-threshold monitoring.) [Kinoshita: para. 0034]); 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vleuten with Kinoshita to program the system to compare the intensity level with a predefined compliant threshold.  
Therefore, the combination of Vleuten with Kinoshita will enable for the system to create minimum contrast for 3D range data [Kinoshita: para. 0006]; [Vleuten: para. 0004; 0094].

Regarding claim 18, Vleuten meets the claim limitations as set forth in claim 17.Vleuten further meets the claim limitations as follow.
The reception method according to claim 17 (i.e. an image processing method) [Vleuten: para. 0055], wherein the peak brightness level of the external device (i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function) [Vleuten: para. 0287] is greater than the peak brightness level of the high dynamic range data (i.e. The display dynamic range indication may thus specifically provide information that informs the dynamic range processor 203 of how it should map input values corresponding to one dynamic range to output values corresponding to another and typically larger dynamic range. The dynamic range processor 203 can take this into consideration and can for example compensate for any variations or non-linearities in the rendering by the display 107) [Vleuten: para. 0295].

Regarding claim 19, Vleuten meets the claim limitations as set forth in claim 9.Vleuten further meets the claim limitations as follow.
The reception device according to claim 9 (i.e. an image processing apparatus) [Vleuten: para. 0013], wherein the peak brightness level of the external device (i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function) [Vleuten: para. 0287] is greater than the peak brightness level of the high dynamic range data (i.e. The display dynamic range indication may thus specifically provide information that informs the dynamic range processor 203 of how it should map input values corresponding to one dynamic range to output values corresponding to another and typically larger dynamic range. The dynamic range processor 203 can take this into consideration and can for example compensate for any variations or non-linearities in the rendering by the display 107) [Vleuten: para. 0295].

Regarding claim 20, Vleuten meets the claim limitations as set forth in claim 13.Vleuten further meets the claim limitations as follow.
The reception method according to claim 13 (i.e. an image processing method) [Vleuten: para. 0055], wherein the peak brightness level of the external device (i.e. the display 107 (or sink device) can send information about its brightness capabilities (peak brightness, grey(/color) rendering transfer function) [Vleuten: para. 0287] is greater than the peak brightness level of the high dynamic range data (i.e. The display dynamic range indication may thus specifically provide information that informs the dynamic range processor 203 of how it should map input values corresponding to one dynamic range to output values corresponding to another and typically larger dynamic range. The dynamic range processor 203 can take this into consideration and can for example compensate for any variations or non-linearities in the rendering by the display 107) [Vleuten: para. 0295].

Regarding claim 21, Vleuten meets the claim limitations as set forth in claim 9.Vleuten further meets the claim limitations as follow.
The reception device according to claim 9 (i.e. an image processing apparatus) [Vleuten: para. 0013], wherein the meta information further includes (i.e. The received video signal may in such a case provide metadata describing the content type (or content analysis may be applied locally in the image processing device 103) and apply the appropriate dynamic range transform for the specific content.) [Vleuten: para. 0228]: minimum brightness information indicating the minimum brightness level of the high dynamic range data (i.e. With HDR display we mean a display of peak brightness greater than 750 nit, displays with lower peak brightness, and especially below 500 nit being LDR displays) [Vleuten: para. 0389].

Claim 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vleuten et al. (US Patent Application Publication 2014/0225941 A1), (“Vleuten”), in view of Kinoshita et al. (US Patent Application Publication 2013/0300835 A1), (“Kinoshita”), in view of Newton et al. (US Patent 9,292,940 B2), (“Newton”).  

Regarding claim 12, Vleuten meets the claim limitations as set forth in claim 11.Vleuten further meets the claim limitations as follow.
The reception device according to claim 11 (i.e. an image processing apparatus) [Vleuten: para. 0013], wherein
the packet is InfoFrame according to the HDMI standard (i.e. the display dynamic range indication may be communicated from the display to the image processing device 103 via an HDMI interface. Thus, the display dynamic range indication can specifically be communicated as part of the EDID information which can be signaled over HDMI from the display 107 to the image processing device 103) [Vleuten: para. 0288].
Vleuten and Kinoshita do not explicitly disclose the following claim limitations (Emphasis added).
The reception device according to claim 11, wherein the packet is InfoFrame according to the HDMI standard.   
However, in the same field of endeavor Newton further discloses the claim limitations and the deficient claim limitations, as follows:
4Docket No. 529561USPreliminary Amendment the packet is InfoFrame according to the HDMI standard (i.e. Signalling in video interface standards such as HDMI and DisplayPort is based on CEA 861-D. CEA861-D defines the concept of an infoframe. This info frame is transmitted in so called data islands, "blanking interval" periods in the video transmission. The blanking interval is a concept originating from the analog CRT (Cathode Ray Tube) display where the cathode ray required some time to retrace back to the draw a line. In HDMI these vertical and horizontal blanking periods are used to transmit audio and control data. Control data in HDMI is transmitted in info frames and these are limited to 30 bytes) [Newton: col. 37, line 46-56].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vleuten, Kinoshita with Newton to program the control data in the HDMI InfoFrame packet.  


Regarding claim 16, Vleuten meets the claim limitations as set forth in claim 15.Vleuten further meets the claim limitations as follow.
The reception method according to claim 15 (i.e. an image processing method) [Vleuten: para. 0055], wherein
the packet is InfoFrame according to the HDMI standard (i.e. the display dynamic range indication may be communicated from the display to the image processing device 103 via an HDMI interface. Thus, the display dynamic range indication can specifically be communicated as part of the EDID information which can be signaled over HDMI from the display 107 to the image processing device 103) [Vleuten: para. 0288].
Vleuten and Kinoshita do not explicitly disclose the following claim limitations (Emphasis added).
The reception device according to claim 11, wherein the packet is InfoFrame according to the HDMI standard.   
However, in the same field of endeavor Newton further discloses the claim limitations and the deficient claim limitations, as follows:
4Docket No. 529561USPreliminary Amendment the packet is InfoFrame according to the HDMI standard (i.e. Signalling in video interface standards such as HDMI and DisplayPort is based on CEA 861-D. CEA861-D defines the concept of an infoframe. This info frame is transmitted in so called data islands, "blanking interval" periods in the video transmission. The blanking interval is a concept originating from the analog CRT (Cathode Ray Tube) display where the cathode ray required some time to retrace back to the draw a line. In HDMI these vertical and horizontal blanking periods are used to transmit audio and control data. Control data in HDMI is transmitted in info frames and these are limited to 30 bytes) [Newton: col. 37, line 46-56].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vleuten, Kinoshita with Newton to program the control data in the HDMI InfoFrame packet.  
Therefore, the combination of Vleuten, Kinoshita with Newton will enable for the display sharing the control data with the image processing device [Newton: col. 37, line 46-56]; [Vleuten: para. 0027-0038; 0052-0053; 0178-0188] with very low overhead [Vleuten: para. 0188].  

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.